Citation Nr: 0921683	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in March 2007 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.


FINDING OF FACT

The Veteran has been diagnosed with PTSD as a result of a 
verified in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002) 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 
38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after- the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

A review of the Veteran's post-service medical records 
indicates that he has been diagnosed with PTSD as a result of 
his exposure to "constant life-threatening situations" 
while serving in Vietnam.  See November 2007 Snow report.  
See also December 2008 VA examination record.  The Board 
notes that the record, which includes a December 2008 VA 
examination, is otherwise absent any definite diagnosis of 
PTSD; rather, the records solely reflect findings that while 
the Veteran had some symptoms of PTSD, he did not evince 
enough symptoms to warrant a diagnosis.  See, e.g., May and 
June 2003 VA treatment records and December 2008 VA 
examination record.  The diagnosing medical practitioner was 
competent to make such a diagnosis, however, and the Board 
finds that the mere fact that other physicians have not 
agreed with the diagnosis does not necessarily diminish the 
probative value of the diagnosis, particularly in light of 
the 2008 VA examiner's opinion that the lack of clinical 
diagnoses may be due to the Veteran's "general reluctance to 
discuss his wartime experiences," rather than a lack of 
symptoms.  Thus, after review of the evidence and giving the 
Veteran the benefit of the doubt, the Board finds that the 
Veteran has a current, competent diagnosis of PTSD.  

Furthermore, the Board finds that the record corroborates the 
Veteran's reported stressors of "constant life-threatening 
situations".  Service personnel and National Personnel 
Research Center (NPRC) records reveal that the Veteran served 
with the A Battery of the 2nd Battalion, 945th Artillery in 
Vietnam as a cannoneer and assistant gunner from November 
1967 to November 1968, during which time his unit's base camp 
received "constant enemy contact by mortar and artillery 
attacks."  See July 2007 NPRC report.  The records further 
reflect that the A Battery came "under constant harassing 
fire from the enemy" while occupying positions on the 
Rockpile in February 1968.  

As there is evidence in the record that corroborates that the 
Veteran had a stressor in service, and as the evidence of 
record also shows that the Veteran has a confirmed diagnosis 
of PTSD, the Board finds that the preponderance of the 
evidence of record indicates that he has PTSD related to his 
service, and service connection is therefore warranted for 
this disorder.


ORDER

Service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


